Order entered September 20, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00389-CR

                             REBECCA GOERDEL, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-30578-V

                                          ORDER
        Before the Court is appellant’s September 18, 2019 motion for extension of time to file

her brief. We GRANT the motion and ORDER the brief received on that date filed as of the

date of this order.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE